Exhibit 10.1

DELMAR PHARMACEUTICALS, INC.

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of _____________, 2016, by and between DelMar Pharmaceuticals, Inc. a Nevada
corporation (the “Company”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, an aggregate of up to $5,400,000 (the
“Offering Amount”) of Series B Convertible Preferred Stock (the “Preferred
Shares”) at a purchase price of $8.00 per share upon the terms and conditions
set forth in this Agreement, subject to the Company’s right to increase the
Offering Amount in its sole discretion; and

WHEREAS, in connection with the Investors’ purchase of the Preferred Shares, the
Investors will receive certain registration rights for, and will be subject to
certain restrictions on transfer of, such Preferred Shares and for the shares of
the Company’s Common Stock, par value $0.001 per share (the “Common Stock”),
underlying such Preferred Shares, all as more fully set forth in this Agreement.

WHEREAS, unless terminated sooner by the Company, the offering and sales of the
Preferred Shares shall terminate on April 30, 2016 but may be extended by an
additional 90 days in the Company’s sole discretion;

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Preferred Shares as set forth herein.

1.Definitions.

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

“Closing” and “Closing Date” as defined in Section 2.2(a) hereof.

“Common Stock” as defined in the recitals above.

“Company Financial Statements” as defined in Section 4.5(a) hereof.





 

 

“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Series B Convertible Preferred Stock (but does not include the PIK Shares).

“Escrow Agreement” means the escrow agreement, dated on or about the date of the
Memorandum, among the Company and Sichenzia Ross Friedman Ference LLP.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

“PIK Shares” shall have the meaning ascribed to such term in the Series B
Certificate of Designation.

“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated March 18, 2016 and any amendments or supplements thereto.

“Purchase Price” shall mean $8.00 per Preferred Share.

“Registrable Securities” shall mean the Conversion Shares, provided, that a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the Securities Act, or (B) such
security becoming eligible for sale by the Investors without any restriction
pursuant to Rule 144 (including, without limitation, volume restrictions) and
without the need for current public information required by Rule 144(c)(1) (or
Rule 144(i)(2), if applicable).

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

“Regulation D” as defined in Section 3.7 hereof.

“Regulation S” as defined in Section 6.1(i)(E) hereof.

“Rule 144” as defined in Section 6.1(i)(C) hereof.

“SEC” means the U.S. Securities and Exchange Commission.

2 

 

 

“SEC Documents” as defined in Section 4.5(a) hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Series B Certificate of Designation” as defined in Section 7.7 hereof.

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

“Transaction Documents” shall mean this Agreement and the Royalty Agreement.

“Transaction Securities” shall mean the Preferred Shares, Conversion Shares and
he PIK Shares.

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

2.Sale and Purchase of Preferred Shares.

2.1. Subscription for Preferred Shares by Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Preferred Shares, in the respective
amounts set forth on the signature pages attached hereto in exchange for the
Purchase Price. All share amounts used herein are pre-reverse split and shall be
adjusted accordingly upon the Company’s effecting any reverse split of its
Common Stock. The Preferred Shares shall not be redeemable for cash and under no
circumstance will the Company be required to net cash settle the Preferred
Shares.

2.2 Closings.

(a) Closing. Subject to the terms and conditions set forth in this Agreement,
the Company shall issue and sell to each Investor, and each Investor shall,
severally and not jointly, purchase from the Company on the Closing Date, such
number of Preferred Shares set forth on the signature pages attached hereto,
which will be reflected opposite such Investor’s name on Exhibit A-1 (the
“Closing”). The date of the Closing is hereinafter referred to as the “Closing
Date.” The maximum number of Preferred Shares to be sold to the Investors
pursuant to this Agreement shall not exceed 675,000 in the aggregate (subject to
the Company’s right to sell an additional Preferred Shares in its sole
discretion pursuant to this Agreement).

(b) Closing. One or more closings shall occur within the time periods set forth
in the Private Placement Memorandum at the offices of Sichenzia Ross Freidman
Ference LLP counsel to the Company, at 61 Broadway, New York, New York 10006, or
remotely via the exchange of documents and signatures.

3 

 



2.3. Closing Deliveries. At the Closing, the Company shall deliver to the
Investors, against delivery by the Investor of the Purchase Price (as provided
below), duly issued stock certificates representing the Preferred Shares, a copy
of this Agreement duly signed by an authorized officer of the Company and a copy
of the Royalty Agreement between the Company and the Investors duly signed by an
authorized officer of the Company. At the Closing, each Investor shall deliver
or cause to be delivered to the Company a copy of this Agreement duly signed by
such Investor, a copy of the Royalty Agreement duly signed by such Investor, the
Investor Certification in the form provided as an exhibit to the Memorandum, and
the Purchase Price set forth in its counterpart signature page annexed hereto by
paying United States dollars in immediately available funds, by wire transfer to
the following escrow account, to be held and released in accordance with the
terms of the Escrow Agreement:

2.4 Listing of Common Stock. The Company will use commercially reasonable
efforts to file an application to have its common stock listed on the Nasdaq
Capital Market or NYSE MKT within ten business days of the Closing. The Company
makes no representation that the Company’s application will be approved.

3.Representations, Warranties and Acknowledgments of the Investors.

 Each Investor, severally and not jointly, represents and warrants to the
Company solely as to such Investor that:

3.1 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

3.2 Purchase Entirely for Own Account. The Transaction Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the Securities Act, and such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Transaction Securities in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Transaction Securities
for any period of time. Such Investor is not a broker-dealer registered with the
SEC under the Exchange Act or an entity engaged in a business that would require
it to be so registered.

3.3. Investment Experience. Such Investor acknowledges that the purchase of the
Transaction Securities is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment in the Transaction
Securities and has such knowledge and experience in financial or business
matters such that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

3.4 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company and the Transaction Securities requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Transaction Securities. Neither such inquiries nor any other due diligence
investigation conducted by such Investor shall modify, amend or affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement and the Private Placement Memorandum. Such Investor
acknowledges that it has received and reviewed the Private Placement Memorandum
describing the offering of the Transaction Securities, as well the SEC Reports
(as defined in the Private Placement Memorandum).

4 

 



3.5 Restricted Securities. Such Investor understands that the Transaction
Securities are characterized as “restricted securities” under the U.S. federal
securities laws since they are being acquired from the Company in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances.

3.6 Legends. The Investor understands that, except as provided below,
certificates evidencing the Transaction Securities will bear the following or
any similar legend:

(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Transaction Securities, the legend required by such state
authority.

3.7 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act (“Regulation
D”).

3.8 No General Solicitation. Such Investor did not learn of the investment in
the Transaction Securities as a result of any public advertising or general
solicitation.

3.9 Brokers and Finders. No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor, for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

4.Representations and Warranties of the Company.

The Company represents, warrants and covenants to the Investors that:

4.1. Organization; Execution, Delivery and Performance.

(a) The Company and each of its Subsidiaries, if any, is a corporation or other
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

5 

 



(b) (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Transaction Securities, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including without limitation,
the issuance of the Transaction Securities) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders, is required, (iii) each of
the Transaction Documents have been duly executed and delivered by the Company
by its authorized representative, and such authorized representative is a true
and official representative with authority to sign each such document and the
other documents or certificates executed in connection herewith and bind the
Company accordingly, and (iv) each of the Transaction Documents constitutes, and
upon execution and delivery thereof by the Company will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

4.2. Securities Duly Authorized. The Transaction Securities to be issued to each
such Investor pursuant to this Agreement, when issued and delivered in
accordance with the terms of this Agreement, will be duly and validly issued and
will be fully paid and nonassessable and free from all taxes or Liens with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of stockholders of the Company. Subject to the accuracy of
the representations and warranties of the Investors party to this Agreement, the
offer and issuance by the Company of the Transaction Securities is exempt from
registration under the Securities Act.

4.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Transaction Securities) will not: (i) conflict with or result in a violation
of any provision of the Company’s Certificate of Incorporation or By-laws each
as amended to date or (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents, each as
amended to date. Neither the Company nor any of its Subsidiaries is in default
(and no event has occurred which with notice or lapse of time or both could put
the Company or any of its Subsidiaries in default) under, and neither the
Company nor any of its Subsidiaries has taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party or by which any property or
assets of the Company or any of its Subsidiaries is bound or affected, or for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Transaction Securities in accordance with the terms hereof.

4.4. Capitalization. As of February 29, 2016, the authorized capital stock of
the Company consists of (i) 200,000,0000 shares of Common Stock, par value
$0.001, of which 40,253,056 shares are issued and outstanding, 3,935,000 shares
are reserved for issuance pursuant to stock options granted, 17,888,945 shares
are reserved for issuance pursuant to warrants to purchase Common Stock, and
4,056,042 shares are reserved for issuance upon exchange of Exchangeable Shares,
and (ii) 5,000,000 shares of preferred stock, par value $0.001 per share, of
which one share is designated as Special Voting Preferred Stock and is issued
and outstanding, and 278,530 shares are designated as Series A Preferred Stock,
of which 278,530 are issued and outstanding. Upon filing of the Series B
Certificate of Designation with the Secretary of State of Nevada in accordance
with this Agreement, 1,000,000 shares will be designated as Series B Preferred
Stock, of which none are outstanding., provided however, the Company may
increase the number of Series B Preferred Stock that has been designated solely
by the action of the Company’s Board of Directors and no further consent of the
Investors is required. Except as described above and in the SEC Documents
(including without limitation, with respect to “piggyback” registration rights
under placement agent warrants issued on March 6, 2013, and anti-dilution rights
under warrants issued to investors in the quarter ended March 31, 2013), (i)
there are no outstanding options, warrants, scrip, rights to subscribe for,
puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company or any of its Subsidiaries, or arrangements by which the
Company or any of its Subsidiaries is or may become bound to issue additional
shares of capital stock of the Company or any of its Subsidiaries, (ii) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the Securities Act and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders). All of such outstanding shares
of capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and nonassessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the stockholders of
the Company or any Lien imposed through the actions or failure to act of the
Company.

6 

 



4.5. SEC Information.

(a) Since January 31, 2013, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to
December 31, 2015 (the fiscal period end of the Company’s most recently-filed
periodic report), and (ii) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or in the aggregate, are not material to the financial condition or
operating results of the Company.

(b) The shares of Common Stock are currently quoted on the OTCQX tier of the OTC
Markets Group. The Company has not received notice (written or oral) from any
regulatory body or the OTC Markets Group to the effect that the Company is not
in compliance with the continued quotation and maintenance requirements of such
market.

4.6 Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

4.7 Litigation. Except as set forth in the SEC Documents, to the Company’s
knowledge there is no action, suit, claim, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the Company’s knowledge, threatened against
or affecting the Company or any of its Subsidiaries, or their respective
businesses, properties or assets or their officers or directors in their
capacity as such, that would have a Material Adverse Effect.

7 

 



4.8 No Material Changes.

(a) Since December 31, 2015, except as set forth in the SEC Documents, there has
not been:

(i) Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

(ii) Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect; or

(iii) Any incurrence of any material liability outside of the ordinary course of
business.

4.9 No General Solicitation. Neither the Company nor any person participating on
the Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Transaction Securities
being offered hereby.

4.10 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Transaction Securities to the Investors. The issuance of the
Transaction Securities to the Investors will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
any stockholder approval provisions applicable to the Company or its securities
or the Securities Act.

4.11 Brokers. The Company may engage registered broker-dealers to offer and sell
Preferred Shares (each a “Placement Agent”). The Company may pay the Placement
Agent a commission of up to 8% of the gross proceeds received by the Company
from the sale of Preferred Shares sold by the Placement Agent, and issue to the
Placement Agent a warrant to purchase up to 8% of the number of shares of Common
Stock issuable upon conversion of the Preferred Shares sold by such Placement
Agent. The Placement Agent Warrants would terminate no longer than 5 years from
the Closing and would have an exercise price of up to 125% of the initial
conversion price of the Preferred Shares.

4.12 Internal Controls. Except as set forth in the SEC Documents, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. Except as set forth in the SEC Documents,
the Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. Except as
set forth in the SEC Documents, the Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed period
report under the Exchange Act, as the case may be, is being prepared. The
Company's certifying officers have evaluated the effectiveness of the Company's
controls and procedures as of the end of the period covered by the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with U.S.
generally accepted accounting principles and the applicable requirements of the
Exchange Act.

4.13 Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Transaction Securities as required under Regulation D. The Company shall
take such action as the Company shall reasonably determine is necessary to
qualify the Transaction Securities for sale to the Investors pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification).

8 

 



4.14 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

4.15. Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
Except as set forth in the SEC Documents, there is no claim, action or
proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts which give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company and each of its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to take such measures would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

4.16. Tax Status. Except for occurrences that would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Company and each of its Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

4.17. Acknowledgement Regarding Investors’ Trading Activity. It is understood
and acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents in accordance with the
terms thereof, none of the Investors have been asked by the Company or any of
its Subsidiaries to agree, nor has any Investor agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Transaction Securities
for any specified term; (ii) any Investor, and counterparties in “derivative”
transactions to which any such Investor is a party, directly or indirectly,
presently may have a “short” position in the Common Stock which was established
prior to such Investor’s knowledge of the transactions contemplated by the
Transaction Documents; and (iii) each Investor shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Transaction
Securities are outstanding, and such hedging and/or trading activities, if any,
can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement or any
other Transaction Document or any of the documents executed in connection
herewith or therewith.

9 

 



4.18. Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the Company’s Knowledge, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Transaction Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Transaction Securities or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company or any of its Subsidiaries.

4.19. Subsidiaries. The Company’s Subsidiaries are set forth on Schedule 4.19
hereto.

4.20. Shell Company Status. The Company is subject to Rule 144(i)(1)(ii) but has
ceased to be an issuer subject to Rule 144(i)(1)(i) as of January 25, 2013. The
Company is in compliance with all filing requirements contained in Rule
144(i)(2).

5. Registration Rights.

5.1. Registration.

(a) Mandatory Registration. On the earlier to occur of 180 days from the Closing
Date or 60 days after the Company’s common Stock is listed on the Nasdaq Capital
Market or the NYSE MKT, or the Company shall use its commercially reasonable
efforts, at its sole cost and expense to file a registration statement (as
amended or supplemented from time to time, the “Registration Statement”) on the
appropriate form under the Securities Act with the SEC covering the re-sale from
time to time of all of the Registrable Securities and to keep such Registration
Statement effective for a minimum of two years. Unless and until the
Registration Statement has been declared effective by the SEC, the Registrable
Securities will be unregistered securities.

(b) Piggyback Registration. If at any time after the Closing Date, the Company
proposes to register (including for this purpose a registration effected by the
Company for stockholders other than the Holders) any of its stock or other
securities under the Securities Act in connection with the public offering of
such securities (other than a registration statement on Form S-8, Form S-4 and
/or registration relating solely to the sale of securities to participants in a
Company stock plan, a registration relating to a corporate reorganization or
other transaction under Rule 145 of the Securities Act, a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities, or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered), the Company shall, at such time, promptly give each
Investor written notice of such registration. Upon the written request of each
Investor given within twenty (20) days after mailing of such notice by the
Company, the Company shall use commercially reasonable efforts to cause to be
registered under the Securities Act all of the Registrable Securities that each
such Investor has requested to be registered, provided, however, if the managing
underwriter of an underwritten offering subject to Section 5.1(b) shall advise
the Company that the inclusion of Registrable Securities requested to be
included in the registration statement would cause an adverse effect on the
success of any such offering, based on market conditions or otherwise (an
“Adverse Effect”), then the Company shall be required to use commercially
reasonable efforts to include in such registration statement, to the extent of
the amount of securities that the managing underwriters advise may be sold
without causing such Adverse Effect, (i) first securities proposed by the
Company to be sold for its own account, (ii) second Registrable Securities and
(iii) securities of other selling security holders requested to be included in
such registration.

10 

 



(c) Cooperation by Investor. Each Investor shall furnish to the Company such
information regarding the Investor and the distribution proposed by it as the
Company may reasonably request in connection with any registration or offering
referred to in this Section 5. Each Investor shall cooperate as reasonably
requested by the Company in connection with the preparation of the Registration
Statement with respect to such registration, and for so long as the Company is
obligated to file and keep effective such Registration Statement, shall provide
to the Company, in writing, for use in the Registration Statement, all such
information regarding the Investor and its plan of distribution of the Preferred
Shares, or Conversion Shares included in such registration as may be reasonably
necessary to enable the Company to prepare such Registration Statement, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith.

5.2. Registration Statement Expenses. The Company shall pay all Registration
Expenses (as defined below) incurred in connection with a registration of
Registrable Securities, whether or not such Registration Statement shall become
effective; provided that each Investor shall pay all underwriting discounts,
commissions and transfer taxes, and their own counsel and accounting fees, if
any, relating to the sale or disposition of such Investor’s Registrable
Securities pursuant to such Registration Statement. As used herein,
“Registration Expenses” means any and all reasonable and customary expenses
incident to performance of or compliance with the registration rights set forth
herein, including, without limitation, (i) all SEC and stock exchange or
Financial Industry Regulatory Authority registration and filing fees, (ii) all
fees and expenses of complying with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities but no other expenses
of or disbursements by the underwriters or their counsel), (iii) all printing,
messenger and delivery expenses, and (iv) the reasonable fees and disbursements
of counsel for the Company and the Company’s independent public accountants.

6. Transfer Restrictions.

6.1. Transfer or Resale. Each Investor understands that:

(i) Except as provided in the registration rights provisions set forth above,
the sale or resale of all or any portion of the Transaction Securities have not
been and is not being registered under the Securities Act or any applicable
state securities laws, and all or any portion of the Transaction Securities may
not be transferred unless:

(A) the Transaction Securities are sold pursuant to an effective Registration
Statement under the Securities Act;

(B) the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Transaction
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration;

(C) the Transaction Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the Securities Act (or a successor rule)
(“Rule 144”)) of the Investor who agrees to sell or otherwise transfer the
Transaction Securities only in accordance with this Section 6.1 and who is an
Accredited Investor;

(D) the Transaction Securities are sold pursuant to Rule 144; or

(E) the Transaction Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”);

and, in each of (D) and (E), the Investor shall have delivered to the Company a
customary opinion of counsel, in form, substance and scope reasonably acceptable
to the Company. Notwithstanding the foregoing or anything else contained herein
to the contrary, the Transaction Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

11 

 



6.2 Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Transaction Securities may be made without registration under
the Securities Act and such sale or transfer is effected, the Company shall
permit the transfer and promptly instruct its transfer agent to issue one or
more certificates, free from restrictive legend (if permitted by law), in such
name and in such denominations as specified by such Investor. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investors, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 6.2 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Investors shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

7. Conditions to Closing of the Investors.

The obligation of each Investor hereunder to purchase the Preferred Shares at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

7.1. Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

7.2. Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Preferred Shares and Transaction Securities.

 

7.3. Delivery by Company. The Company shall have duly executed and delivered to
such Investor (A) each of the other Transaction Documents such Investor is party
to and (B) copies by fax or e-mail of certificates for the Preferred Shares in
the number as is set forth on the signature page hereby being purchased by such
Investor at the Closing pursuant to this Agreement.

 

7.4. No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.5. No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

12 

 



 

7.6. Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

7.7. Filing of Certificate of Designation. The Company will have filed with the
Secretary of State of Nevada the Certificate of Designation of Series B
Convertible Preferred Stock, substantially in the form of Exhibit B hereto (the
“Series B Certificate of Designation)”.

7.8 Accounting Determination. The Company will have received an unsigned memo
from a qualified accounting firm (in the reasonable determination of the
Company) that the terms of the Preferred Shares will allow for the proceeds to
be considered equity, subject to any adjustment for contingent liability related
to dividend or royalty payments, and the Company’s chief financial officer will
agree with and sign such memo in substantially the form provided.

7.9. Stockholders’ Equity Requirement. The proceeds from the offering of the
Preferred Shares will be sufficient for the Company to meet the shareholders’
equity requirements of the initial listing requirements of the Nasdaq Capital
Market or the NYSE MKT, in the reasonable determination of the Company.

8. Conditions to Closing of the Company.

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to the
Closing Date of the conditions listed below.

8.1. Representations and Warranties. The representations and warranties made by
such Investor in Section 3 shall be true and correct in all material respects at
the time of Closing as if made on and as of such date.

8.2. Corporate Proceedings. All corporate and other proceedings required to be
undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

8.3. Investor Deliveries. The Company will have received the deliveries of the
Investors set forth in Section 2.3.

9. Miscellaneous.

9.1. Notices. All notices, requests, demands and other communications provided
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given at the time when hand delivered, delivered by express
courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

The Company:

DelMar Pharmaceuticals, Inc.

Suite 720-999 West Broadway

Vancouver British Columbia, Canada

V5Z 1K5

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, NY, NY 10006

Telephone:212-930-9700

Facsimile: 212-930-9275

Attention: Gregory Sichenzia, Esq.

The Investors:

As per the contact information provided on the signature pages hereof.



13 

 

 

9.2. Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations and warranties of such party contained in this
Agreement shall survive the Closing. Each Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

9.3. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

(b) Promptly after receipt by any Investor (the “Indemnified Person”) of notice
of any demand, claim or circumstances which would or might give rise to a claim
or the commencement of any action, proceeding or investigation in respect of
which indemnity may be sought pursuant to Section 9.3, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

9.4. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements and understandings of the parties, oral and written, with
respect to the subject matter contained herein.

9.5. Underlying Shares. The Company agrees at all times as long as the Preferred
Shares may be converted or exercised, to keep reserved from the authorized and
unissued Common Stock, such number of shares of Common Stock as may be issuable
upon conversion of the Preferred Shares.

9.6. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

14 

 



9.7. Current Public Information. With a view to making available to the holders
of Registrable Securities the benefits of certain rules and regulations of the
SEC which may permit the sale of the Registrable Securities to the public
without registration, for a minimum of two years from the date of the Closing,
if the Investors, still own Registrable Securities, the Company shall use its
reasonable best efforts to: (i) make and keep public information available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and (iii) for a
minimum of 24 months from the date of the Closing if an Investor, still owns any
Registrable Securities, and in relation to a proposed sale of the Registrable
Securities, furnish to such holder of Registrable Securities upon any reasonable
request, a written statement by the Company as to its compliance with Rule 144
under the Securities Act (including without limitation compliance with Rule
144(c) relating to current public information), a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents of the
Company as such holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing a holder to sell any such securities without
registration.

9.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, but subject to the provisions of Section 6.1 hereof, any Investor
may, without the consent of the Company or any other Investor, assign its rights
hereunder to any person that purchases Transaction Securities in a private
transaction from an Investor or to any of its “affiliates,” as that term is
defined under the Exchange Act.

9.9. Public Disclosures. The Company shall on or before 8:30 a.m., New York
time, within four (4) Business Days after the date of the first Closing, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching all the material Transaction Documents that are required to be
filed pursuant to those requirements, (which may include, without limitation,
this Agreement and any schedules or attachments to this Agreement) (including
any exhibits, the “8-K Filing”). From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to any of the Investors by the Company in connection with the
transactions contemplated by the Transaction Documents. The Company shall be
entitled, without the prior approval of any Investor, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations. Without the prior written consent of
the applicable Investor (which may be granted or withheld in such Investor’s
sole discretion), the Company shall not disclose the name of such Investor in
any filing (other than the 8-K Filing, any Registration Statement registering
the Transaction Securities and any other filing as is required by applicable law
and regulations), announcement, release or otherwise.

9.10. Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

9.11. Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and the holders
of the majority of the then-outstanding Preferred Shares.

15 

 



9.12. Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this
Agreement.

9.13. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

9.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile, which shall be deemed an original.

9.15. Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase Preferred Shares pursuant
to this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein or in any other transaction document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]



16 

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

 

  DELMAR PHARMACEUTICALS, INC.       By:      Jeffrey Bacha , Chairman & Chief
Executive Officer          

INVESTORS:

 

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

     



  



17 

 

 

Schedule 4.19

 

Subsidiaries

 

Del Mar Pharmaceuticals (BC) Ltd. (British Columbia, Canada)

0959454 B.C. Ltd. (British Columbia, Canada)

0959456 B.C. Ltd. (British Columbia, Canada)

 

 

Annex A

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of _________ __, 2016 (the “Agreement”), with the undersigned, DelMar
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), in or substantially
in the form furnished to the undersigned and (ii) purchase the shares of Series
B Preferred Stock of the Company (the “Preferred Shares”) as set forth below,
hereby agrees to purchase such Preferred Shares from the Company as of the
Closing and further agrees to join the Agreement as a party thereto, with all
the rights and privileges appertaining thereto, and to be bound in all respects
by the terms and conditions thereof. The undersigned specifically acknowledges
having read the representations in the Agreement section entitled
“Representations, Warranties and Acknowledgments of the Investors,” and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as an Investor.





    Name of Investor:           If an entity:           Print Name of Entity:  
            By:     Name:     Title:           If an individual:           Print
Name:                 Signature:                 If joint individuals:          
Print Name:                 Signature:                 All Investors:          
Address:                             Telephone No.:               Facsimile No.:
              Email Address:                      

The Investor hereby elects to purchase:

____________ Preferred Shares (to be completed by Investor) at a purchase price
of $8.00 per Preferred Share under the Securities Purchase Agreement at a total
Purchase Price of

$__________ (to be completed by Investor).









18 

 

 

Exhibit A-1

 

Closing held on __________ 2016

 

Schedule of Investors

 

Investor Preferred Shares Purchase Price                                        
                   

CLOSING TOTAL

 

   

 

 



19 

 

 

Exhibit B

 



Certificate of Designation of Preferences Rights

and Limitations of Series B Preferred Stock



 





20

 

